El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
Odio individuos convictos y sentenciados por infracción al artículo 299 del Código Penal apelan de la sentencia, y señalan como error la insuficiencia de la prueba.
El artículo 299 del Código Penal dispone, en lo pertinente :
“Toda persona que jugare, tomare parte, o tuviere establecido, abriere o hiciere abrir o que dirigiere como principal o empleado, por aquiler o de otro modo, cualquier juego de faro, monte, ruleta, fan tan, poker, siete y media, veintiuna, hokey-pokey o cualquier juego de azar, con barajas, dados, o de cualquier otra clase, por dinero, che-ques, crédito o fichas representando valores, así como toda persona que jugase o axiostare a favor o en contra, en cualquiera de dichos juegos prohibidos, será reo de ‘misdemeanor’, incurriendo en multa que no excederá de quinientos dólares, o cárcel por ún término máximo de seis (6) meses, o ambas penas, las antedichas multa y prisión. ’ ’
Hemos resuelto que aquellos juegos de azar que no se mencionan expresamente en el artículo citado, no son prohi-bido 3 a menos que haya una persona que abra, dirija o ad-ministre la jugada, y reciba alguna ganancia o beneficio. Pueblo v. Domínguez, 32 D.P.R. 316; Pueblo v. Marcano, 24 D.P.R. 476.
*168De la prueba resulta que uno de los acusados,' Fernando Bonafoux, abría, dirigía y administraba un juego de-nominado “pares o nones,” en el cual participaban varias personas. Se jugaba en una mesa de billar sobre un extremo de la éual se colocaba un número de palillos. Un individuo tiraba a los palillos desde el otro extremo de la mesa con una bola de billar impulsada por un taco, do manera que la bola rebotara contra una de las bandas de la mesa antes de dar a los palillos. Antes de tirar, apostaba dinero con uno o más de los qne estaban presentes a que habría de tumbar un número par o impar de palillos. Además, se cruzaban apuestas de dinero entre los otros en cuanto al resultado del tiro. Bonafoux recogía el dinero apostado y pagaba a los ganadores. Si ganaba el tirador, Bonafoux retenía para sí cinco centavos. Si perdía el tirador, Bonafoux no recibía nada.
Los apelantes insisten en que se trata de un juego de habi-lidad, porque el resultado depende de la habilidad del tira-dor. La única prueba sobro este extremo es la declaración del acusado Bonafoux, quien declara que el tirador “trata de tumbar dos palos, pero a veces le salen tres” y que “si digo ‘nonos’ puedo dar pares”. Se le preguntó entonces que si eso obedecía a la falta de habilidad o a la suerte, y ‘contestó “Se debe a que usted tiene oportunidad de ganar. Tiene que tener habilidad, porque usted tiene .que meter la bola.” Y luego añade que el tirador más hábil tiene más oportunidad do tumbar el número de palillos qne desea qne el menos hábil.
Aunque no hay duda de que la habilidad del tirador de-sempeña cierto papel en el juego, parece evidente que ese factor no es decisivo. Como indica el acusado Bonafoux, ■ siempre hay oportunidad de ganar o perder. Si no la hu-biera, no se explicaría la popularidad del juego, que no se limita a Ponee, como creen los apelantes, sino que se extiende basta las Filipinas, donde se ha resuelto que es un juego de *169a-zar. Estados Unidos v. Concepción, 37 Jur. Fil. 52. No creemos propio entrar en disquisiciones filosóficas en. cnanto al relativo peso de los distintos factores que puedan deter-minar la incertidumbre en el resultado. (1) En algunos de los juegos que se prohíben específicamente en el artículo 299 del Código Penal, como el poker, la habilidad desempeña un papel importante. En otros, como la ruleta y los dados, no entra en juego la habilidad, en ausencia de fraude. Am-bas clases de juegos se prohíben si se utilizan como medio para apostar dinero, y se prohíben solamente cuando así se utilizan. El caso de autos a nuestro juicio ofrece un ejem-plo típico de la clase de juego que prohíbe el artículo 299. No se trata de un juego como el billar, el ajedrez, lar, da-mas, los bolos, o la pelota, que tienen su finalidad propia, ajena a las apuestas de dinero, aunque a veces se ■apueste al resultado. Se trata de un juego que, como el poker, los dados, la ruleta, normalmente no tiene otra finalidad que el apostar dinero o su equivalente. Es por lo tanto, según se resolvió en Estados Unidos v. Concepción, supra, un juego de azar, o sea, uno de los juegos que prohíbe el artículo 299 del Código Penal.
La prueba, como hemos visto, demuestra que Bonafoux abría, dirigía y administraba el juego y recibía una ganan--cia. El hecho de que esa ganancia fuera fija, y no depen-diera del montante de las jugadas, no es importante. Lo importante es que Bonafoux se lucrara del juego. Quedó por lo tanto establecida el delito en cuanto a Bonafoux.
En cuanto a los otros siete apelantes, no existe la menor justificación para su convicción. Sólo uno de los siete se menciona en la denuncia. La prueba no hace la menor referencia a ninguno de ellos. Bebe por lo tanto revocarse la sentencia en cuanto a todos los acusados excepto Bona-foux, y en cuanto a éste, confirmarse.

 Véase la extensa monografía sobre juegos ele azar en 135 A.L.R. 104, qus ilustra el escaso valor de tales disquisiciones.